DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed September 9, 2021. In the applicant’s reply; claims 13-14, 20-23, 27 and 29-30 were amended. Claims 13-30 are pending in this application.

Examiner Note
Applicants' amendments filed on January 4, 2022 under 37 CFR 1.312 have been entered. The amendments were submitted after the mailing of the Notice of Allowance on October 4, 2021 and are directed towards matters of form and do not materially change the overall scope of the claimed invention and the reasons for allowance. The reasons for allowance are being copied again below in order to maintain clarity of record and to facilitate overall prosecution.

Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10599937, US Patent 9864919, and US Patent 9380186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-12 are canceled by the applicants. 
Claims 13-30 (now renumbered as 1-18 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 13 or the medium of Claim 22, which specifically comprises the following features in combination with other recited limitations:
- An image processing method comprising: obtaining color data representing a spot color ink; 
- obtaining data representing a process color ink tint, the process color ink tint including at least a Cyan (C) component, a Magenta (M) component and a Yellow component (Y); 
- determining an overprinting of the process ink tint with the color data; 
- decomposing the process ink tint into a maximum signal tweak and a minimum signal tweak, each of the maximum signal tweak and the minimum signal tweak having a Cyan (C) component, a Magenta (M) component and a Yellow component (Y); 
- minimizing a color error metric of the overprinting relative to the data representing the spot color ink; 
- determining color weights and a global signal strength to optimize the maximum signal tweak and the minimum signal tweak according to at least a spectral dependency; 
- transforming the process color ink tint with the maximum signal tweak and the minimum signal tweak to represent an information signal, the color weights for application to the process color tint, and the global signal strength for application to the maximum signal tweak and the minimum signal tweak, said transforming yielding a transformed process color ink tint; 
- determining a robustness associated with the transformed process color ink tint; outputting the transformed process color ink tint for overprinting with the color data.
These limitations and their equivalents are recited in independent claims 13 and 22, making these claims allowable subject matter. Likewise claims 14-17 are dependent upon claim 13, and 

The prior art fails to teach the method of Claim 18 or the medium of Claim 27, which specifically comprises the following features in combination with other recited limitations:
- An image processing method comprising: 
- obtaining a signal to be encoded in color image data, the signal comprising a plural-bit payload; 
- predicting a resulting color of overprinting several inks on a substrate, the overprinting representing the color image data encoded with the signal; 
- using the resulting color for both i) visibility evaluation of the overprinting according to a color error, and ii) signal robustness evaluation of the overprinting as seen by an imaging device with red LED illumination.
These limitations and their equivalents are recited in independent claims 18 and 27, making these claims allowable subject matter. Likewise claims 19-21 are dependent upon claim 18, and claims 28-30 are dependent upon claim 27. The dependent claims encompass the limitations specified in the independent claims, , and further amendments make them allowable as well.
	Some closely related prior art references are listed previously: R Brunk et al. (US Patent 6,993,149 B2), hereby referred to as “Brunk”, Boles et al. (US PGPub US 2013/0329006 A1), hereby referred to as “Boles”, Holub (US Patent 6,157,735), and the references cited in form PTO-1449.  None of the references teach the methods recited in claim 13 or claim 22, or the mediums recited in claim 18 or claim 27. 
With respect to Claim 13 and Claim 22, the claimed subject matter is coextensive in scope with previously patented parent application 14/616,686 and U.S. Patent No. US 9380186, and the reasons for 
With respect to amended Claim 18 and newly added Claim 27, Applicant’s arguments submitted in “Remarks” dated September 9, 2021 are persuasive. Specifically the amended claimed features of using the resulting color for both “i) visibility evaluation of the overprinting according to a color error, and ii) signal robustness evaluation of the overprinting as seen by an imaging device with red LED illumination”, in combination with the other claimed features, is not disclosed by Brunk and would not lend itself for combination to one of ordinary skill in the art at the time of filing.  , and thereby does not teach the recited limitations alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 25, 2022